PER CURIAM.
The Board of Governors of the Kentucky State Bar Association has recommended that the respondent, Donald W. Ziglar, be disbarred from the practice of law in the Commonwealth of Kentucky and required to pay the cost of the proceedings conducted by the State Bar Association.
This court issued a rule addressed to the respondent, Donald W. Ziglar, directing him to respond to the findings and recommendations of the Board of Governors of the State Bar Association and to show cause why the recommendation of the Association should not be enforced by appropriate orders of this court. The respondent could not be located at his last known address and a warning order attorney was appointed for the purpose of notifying Ziglar of the nature and existence of these proceedings. The attorney who represented Ziglar throughout the proceedings before the State Bar Association was also notified but has filed no response. The Warning Order Attorney has been unable to locate the respondent.
The court has reviewed the evidence and concurs in the findings and recommendations of the Board of Governors of the Kentucky State Bar Association.
It is therefore ordered that the respondent, Donald W. Ziglar, is hereby disbarred from the practice of law in the Commonwealth of Kentucky, and the respondent is ordered to pay the cost of this action including the cost certified by the Kentucky State Bar Association. The Warning Order Attorney is allowed the sum of $25.00 which the court determines to be a reasonable fee for his services herein and which shall be taxed as a part of the cost of these proceedings.
All concur.